 
      
        Exhibit 10.26      
    
 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT is entered into as of January 4, 2008 (this
“Agreement”), by and among, the investors signatory hereto (each sometimes
referred to herein individually as an “Investor” and, collectively, as
“Investors”)
 
RECITALS
 
A.           The Investors have entered into that certain Convertible Note
Purchase Agreement, dated as of the date hereof (as amended, modified or
otherwise supplemented from time to time, the “Purchase Agreement”), with
Avistar Communications Corporation, a Delaware corporation (the “Company”)
pursuant to which the Company has issued 4.5% Convertible Subordinate Secured
Notes Due 2010, dated as of the date hereof (as amended, modified or otherwise
supplemented from time to time, each a “Note” and collectively, the “Notes”) in
favor of the Investors.
 
B.           In order to induce each Investor to purchase the Notes, the Company
entered into that certain Security Agreement, dated as of the date hereof (as
amended, modified or otherwise supplemented from time to time, the “Security
Agreement”), to secure its obligations under the Notes.
 
C.           The Investors have agreed to enter into this Agreement to allocate
their respective rights with respect to the Collateral under the Security
Agreement.  Capitalized terms not otherwise defined in this Agreement shall have
the meaning given to such terms in the Security Agreement.
 
AGREEMENT
 
The parties agree as follows:
 
1.  DEFINITIONS AND CONSTRUCTION
 
1.1  Definitions.  As used in this Agreement, the following terms shall have the
following definitions:
 
“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States
Code.  Section references to current sections of the Bankruptcy Code shall refer
to comparable sections of any revised version thereof if section numbering is
changed.
 
“Collateral” has the meaning given to such term in the Security Agreement.
 
“Claim” means any and all present and future “claims” (used in its broadest
sense, as contemplated by and defined in Section 101(5) of the Bankruptcy Code,
but without regard to whether such claim would be disallowed under the
Bankruptcy Code) of each Investor now or hereafter arising or existing under or
relating to its Note and the Credit Documents, whether joint, several, or joint
and several, whether fixed or indeterminate, due or not yet due, contingent or
non-contingent, matured or unmatured, liquidated or unliquidated, known or
unknown, or disputed or undisputed, and whether arising under contract, in tort,
by law, or otherwise, any interest or fees thereon (including interest or fees
that accrue after the filing of a petition by or against the Company under the
Bankruptcy Code, irrespective of whether allowable under the Bankruptcy Code),
any costs of Enforcement Actions, including reasonable attorneys’ fees and
costs, and any prepayment or termination premiums.
 
“Credit Documents” means the Purchase Agreement, the Notes and the Security
Agreement.
 
“Enforcement Action” means, with respect to any Investor and with respect to any
Claim of such Investor or any item of Collateral in which such Investor has or
claims a security interest, lien or right of offset, any action, whether
judicial or nonjudicial, to repossess, collect, accelerate, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral.  The
filing by any Investor of, or the joining in the filing by any Investor of, an
involuntary bankruptcy or insolvency proceeding against the Company also is an
Enforcement Action.
 
“Event of Default” has the meaning given to such term in the Security Agreement.
 
“Insolvency Event” has the meaning given to such term in Section 3.3.
 
“Investor” or “Investors” have the meanings given to such terms in the
introductory paragraph hereof.
 
“Baldwin” means Baldwin Enterprises, Inc.
 
“Proceeds of Collection” has the meaning given to such term in Section 3.2.
 
“Pro Rata Share” has the meaning given to such term in the Security Agreement.
 
“Royalty Payments” means the Company’s right, title and interest in the
royalties or other funds or assets under that certain Patent License Agreement,
dated July 17, 2006, by and among, the Company, Sony Corporation and Sony
Computer Entertainment, Inc., as amended, modified, supplemented or extended
from time to time, or as any provision thereof may be waived, and any patent
license agreement executed by the parties or their respective affiliates in
substitution or replacement therefor, and the Company’s rights to enforce
payment or delivery of such royalties or other funds or assets.
 
 “UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time (except to the extent that the UCC requires the application of
the Uniform Commercial Code of another jurisdiction, in which case, the UCC
shall mean such other jurisdiction’s Uniform Commercial Code).
 
1.2  Other Interpretive Provisions.  References in this Agreement to “Recitals,”
“Sections,” and “Exhibits” are to recitals, sections, and exhibits herein and
hereto unless otherwise indicated.  References in this Agreement to any
document, instrument or agreement shall include (a) all exhibits, schedules,
annexes and other attachments thereto, (b) all documents, instruments or
agreements issued or executed in replacement thereof, and (c) such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given
time.  The words “include” and “including” and words of similar import when used
in this Agreement shall not be construed to be limiting or exclusive.
 
2.  INTERCREDITOR ARRANGEMENTS
 
2.1  Security Interest and Lien Priorities.
 
(a)  Priority.  Notwithstanding the time, order or method of attachment or
perfection of security interests, or the time or order of filing or recording of
financing statements or the provisions of the UCC or any applicable law or
decision or any provision of the Credit Documents, the relative priority of the
security interest and liens of the Investors arising under the Credit Documents
shall be pari passu, provided, however, that Baldwin’s security interest in the
Royalty Payments shall be senior in priority to the security interest in favor
of the Investors (other than Baldwin).
 
(b)  Distribution of Proceeds of Royalty Payments.  Upon the occurrence and
during the continuance of any Event of Default under any of the Credit
Documents, as among the Investors, all proceeds of any sale, exchange,
collection or other disposition of any Royalty Payments shall be distributed as
follows:
 
(i)           first, to Baldwin in an amount up to its Claim under its Note
(taking into account the satisfaction or partial satisfaction of such Claim with
the proceeds of Collateral other than Royalty Payments); and
 
(ii)           second, to the Investors (other than Baldwin) to be distributed
pari passu based upon such Investors’ Pro Rata Share, in an amount up to their
respective Claims under their Notes (taking into account the satisfaction or
partial satisfaction of such Claims with the proceeds of Collateral other than
Royalty Payments).
 
(c)  Distribution of Proceeds of Collateral Generally.  Upon the occurrence and
during the continuance of any Event of Default under any of the Credit
Documents, as among the Investors, all proceeds of any sale, exchange,
collection or other disposition of any Collateral (other than the Royalty
Payments) shall be distributed pari passu to each Investor based upon its Pro
Rata Share, but which amount shall not exceed such Investor’s Claim under its
respective Note.  To the extent that Baldwin’s Claim under its Note is satisfied
in full with less than its Pro Rata Share, such amount in excess of such Claim
shall be redistributed to the other Investors based on their respective Pro Rata
Shares to the extent necessary to satisfy the Claims of such Investors.
 
(d)  Possession of Royalty Payments.  If any Investor (other than Baldwin) shall
obtain possession of any Royalty Payments, it shall hold such Royalty Payments
in trust for Baldwin and shall promptly deliver such Royalty Payments to Baldwin
pursuant to the terms of distribution set forth in Section 2.1(b) of this
Agreement.
 
2.2  Transfer of Interest in Loans.
 
(a)  Consent.  No Investor may sell or otherwise transfer any of its interest in
the Credit Documents, including without limitation, any loans or advances made
under the Credit Documents without satisfying the terms and conditions of
Section 2.2(b) hereof.
 
(b)  Assumption of Obligations.  The transferee shall assume all obligations of
the transferring Investor with respect to the portion of the transferor’s
interest under this Agreement and the applicable Credit Document.
 
(c)  Voidability.  Any sale or transfer of an interest in this Agreement shall
be voidable at the option of the remaining Investor unless the provisions of
this Section 2.2 are satisfied.
 
(d)  Collateral Agent.  The Collateral Agent under the Security Agreement is
authorized and directed by the Investors to take all actions which may be
necessary or desirable to give effect to this Agreement and the relative
priorities of the Investors set forth herein.
 
3.  REPRESENTATIONS AND WARRANTIES
 
3.1  Due Organization and Qualification.  Each Investor that is an organization
represents and warrants that it is duly existing and in good standing under the
laws of its jurisdiction of formation.
 
3.2  Authority.  Each Investor that is an organization represents and warrants
that it has all necessary power and authority to execute, deliver and perform
this Agreement in accordance with the terms hereof and that it has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted.
 
3.3  Authorization; Enforceability.  Each Investor represents and warrants that
(a) the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have each been duly authorized by all necessary
action on the part of such Investor and (b) this Agreement has been duly
executed and delivered and constitutes a legal, valid and binding obligation of
such Investor, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors' rights or by general principles of equity.
 
4.  NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement shall be made in the manner provided in the Purchase
Agreement.
 
5.  NO BENEFIT TO THIRD PARTIES.
 
The terms and provisions of this Agreement shall be for the sole benefit of
Investors and their respective successors and assigns, and no other person or
entity (including the Company) shall have any right, benefit, priority, or
interest under, or because of this Agreement.
 
6.  GENERAL PROVISIONS
 
6.1  Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by an Investor unless such assignment is made in compliance with
Section 2.2.
 
6.2  Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
6.3  Entire Agreement; Construction; Amendments and Waivers.
 
(a)  This Agreement and the Credit Documents, constitutes and contains the
entire agreement among the Investors and supersedes any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.
 
(b)  This Agreement is the result of negotiations between and has been reviewed
by each of the Investors executing this Agreement as of the date hereof and
their respective counsel; accordingly, this Agreement shall be deemed to be the
product of the parties hereto, and no ambiguity shall be construed in favor of
or against either Investor.  Investors agree that they intend the literal words
of this Agreement and that no parol evidence shall be necessary or appropriate
to establish any Investor's actual intentions.
 
(c)  Any and all amendments, modifications, discharges or waivers of, or
consents to any departures from any provision of this Agreement shall not be
effective without the written consent of each Investor.  Any waiver or consent
with respect to any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which it was given.  Any
amendment, modification, waiver or consent effected in accordance with this
Section 6.3 shall be binding upon each Investor.
 
6.4  Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
 
6.5  Termination.  With respect to any particular Credit Document and the
obligations thereunder, upon payment in full to any Investor of all amounts
owing to such Investor with respect to such Credit Document, this Agreement
shall terminate as to such Credit Document.
 
6.6  Reinstatement.  Notwithstanding any provision of this Agreement to the
contrary, the rights and obligations of the parties hereunder shall be
reinstated and revived if and to the extent that for any reason any payment by
or on behalf of the Company is rescinded, or must be otherwise restored by
Investors, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid.
 
6.7  Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any obligations
remain outstanding hereunder.
 
7.  RELATIONSHIP OF PARTIES.
 
Investors shall not under any circumstances be construed to be partners or joint
venturers of each other; nor shall the Investors under any circumstances be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with each other, or to owe any fiduciary duty to each
other.  Investors do not undertake or assume any responsibility or duty to each
other to select, review, inspect, supervise, pass judgment upon or otherwise
inform each other of any matter in connection with the Company’s property, any
collateral held by any Investor or the operations of the Company.  Each Investor
shall rely entirely on its own judgment with respect to such matters, and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by any Investor in connection with such matters is solely
for the protection of such Investor.
 
8.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW, EACH OF THE INVESTORS HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY AND STATE OF
NEW YORK.  LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of page intentionally left blank.]
 






 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
BALDWIN ENTERPRISES, INC.
 
By: /s/ Joseph A. Orlando
Name: Joseph A. Orlando
Title: Vice President

      
        
      
      


--------------------------------------------------------------------------------



 


 
THE GERARD J. BURNETT AND MARJORIE J. BURNETT REVOCABLE TRUST FOR THE BENEFIT OF
GERALD J. AND MARJORIE J. BURNETT
 
By: /s/ G.J. Burnett
Name: Gerald J. Burnett
Title: Trustee
 
HEINRICHS REVOCABLE TRUST
 
By: /s/ R. Stephen Heinrichs
Name: R. Stephen Heinrichs
Title: Trustee
 
THE CAMPBELL FAMILY 2001 TRUST DATED 2/07/01
 
By: /s/ William L. Campbell
Name: William L. Campbell
Title: Trustee
 


 
/s/ Simon Moss
SIMON MOSS




/s/ Craig Heimark
CRAIG HEIMARK




/s/ Darren Innes
DARREN INNES

      
        
      
      
 
      
    


--------------------------------------------------------------------------------



 


 
WS INVESTMENT COMPANY, LLC (2007A)
 
By: /s/ James A. Terranova
Name: James A. Terranova
Title:                                                                      


 
WS INVESTMENT COMPANY, LLC (2007D)
 
By: /s/ James A. Terranova
Name: James A. Terranova
Title:                                                                      



      
        
      
      
 
        
    


--------------------------------------------------------------------------------


